Multiannual framework for the Fundamental Rights Agency for 2007-2012 (debate)
(FR) The next item is the report by Michael Cashman, on behalf of the Committee on Civil Liberties, Justice and Home Affairs, on the proposal for a Decision of the Council implementing Regulation (EC) n° 168/2007 on the adoption of a multiannual framework for the Fundamental Rights Agency for 2007-2012 - C6-0322/2007 -.
A point of order here: could the Honourable Member please tell me which article of the Regulation he is referring to?
Mr President, on a point of order under Rule 171. Just now you told the House that 19 Members had sought to make speeches. Before lunch we were told that there were 14 Members. I know that when it comes to statistics, and particularly when there is no roll-call vote, things are a bit loose here, but could you explain the difference between those two figures?
(FR) It is difficult to give you an explanation here and now, but I shall do my best.
We receive requests to speak - and I have been in the chair on many occasions for explanations of vote - in real time. In all probability what happened was that when Mr Vidal-Quadras made his announcement there were 14 names on the rostrum before him, then, within seconds or minutes, other Members of the House approached the rostrum to tell the President that they wished to speak. That is undoubtedly why the figure increased from 14 to 19 in the interval between Mr Vidal-Quadras's announcement and my own of just a moment ago. It is, however, a very interesting point and we shall check the relevant rule.
Permit me now, if you will, to return to the Cashman report and to begin straight away with the Commission representative.
Vice-President of the Commission. - Mr President, first of all, I would like to thank Parliament for the very constructive cooperation and support for the quick adoption of the multiannual framework for the Fundamental Rights Agency for the years 2007-2012.
I would especially like to thank the rapporteur, Mr Cashman, for his personal commitment on this file. The multiannual framework 2007-2012 as proposed by the Commission and discussed in the Committee on Civil Liberties, Justice and Home Affairs will enable the Agency to work to the best of its capabilities. I would like to say here that I fully understand the reasoning behind each of the amendments proposed by the rapporteur. I am pleased to say that I can accept Amendment 1; Amendment 2 regarding the notion of ethnic minorities; Amendments 3, 4, 5, 8 and 13 (in part) regarding the notion of multiple discrimination; Amendment 15 regarding the notion of social exclusion and Amendment 16 - in particular as all these amendments reflect the compromise solutions found in discussions between the Presidency, the Commission and the rapporteur.
Regarding the other amendments, I cannot accept them for a number of legal and technical reasons which I will explain here very quickly. Some of the amendments do not comply with the basic regulation, namely Amendments 10, 11 and 18. In some cases, amendments go beyond the regulation, particularly Amendment 17. In some other cases they are in contradiction with the regulation, from my point of view of course, such as Amendment 10. Others do not correspond with the better regulation requirements, particularly Amendments 2, 7 and 13, as regards the adding of 'traditional national minorities and linguistic minorities' that are already covered by the regulation.
Some amendments are outside Community competence or the competence of the Agency, namely Amendments 14 and 15 (in part). Finally, Amendment 12 would significantly limit the scope of the areas to be dealt with by the Agency as laid down in Article 2 of our proposal.
One point concerning Amendment 6. I am not against the substance of the provision. However, the proposal for the multiannual framework is not, from my point of view, the best place to introduce general statements on the nature and definition of human rights.
This is best done in relevant international conventions and in the Charter. However, I will not oppose this amendment if both Council and Parliament are willing to accept it.
Finally, I cannot accept Amendments 7 and 9. On Amendment 7 the multiannual framework is designed to regulate obligations on European Institutions and/or the Member States to monitor compliance with all international human rights conventions to which the Member States are party.
On Amendment 9, a reference to a review of the multiannual framework before the five-year period is not necessary, given that Commission, Council and Parliament can always request to go outside the scope of Article 2 of the framework.
Generally speaking, the time-frame of five years was set up to prevent jeopardising the effectiveness of the work of the Agency, which needs time to plan its work and to deliver on it. The introduction of systematic reviews could risk undermining the work of the Agency.
Finally, in my view the establishment of the Agency has been a big success for the promotion of the respect of fundamental rights in the European Union. It has also been a success in terms of interinstitutional cooperation. Now we have to set the proper conditions for the agency to operate successfully and to prove its worth in the years to come.
rapporteur. - Mr President, I should like to thank Vice-President Frattini for those words.
If Parliament had codecision on this we would be in a much stronger position. I have to say to colleagues here today that I met with NGOs and civil society at the very beginning, as did other shadow rapporteurs, to see what we could do. It was quite clear to me at the very beginning that if I had my way I would have a list that was endless, because human rights are so important: they are paramount and are the very reason that the institutions were established so that we never got back to those conditions that created the Second World War and the appalling shadow that was cast across so many different peoples and so many different minorities.
However, the reality is that we are merely consulted, which is why I have had to take on a very difficult position. It is extremely difficult for me as a gay man not to want to include specifically homophobia. However, if I am to be consistent in the application of principle in that we need to bring on board that which is not covered, then I have to forego the very things that also my heart desires. So it has been difficult.
I am pleased to say that this report was adopted by 48 votes in favour, none against and 8 abstentions. That indicates that what we have here - although, indeed, there are some amendments which I did not personally support - are the wishes of the committee. I want to pay great tribute to the Portuguese Presidency and my colleague sitting here in the Chamber who worked very closely with me, who supported Parliament in order to try to achieve a position which both the Council and the Commission could support.
I am pleased that the Commissioner has listed nine out of the eighteen amendments. We are getting 50% support - of course, I want 100% support but I live in the real political world. I want the Agency, above all, to succeed. The origins of the Agency are the Charter of Fundamental Rights and all the international conventions on human rights that we have in common amongst the Member States.
However, there are some delegations, some politicians and some Member States who want the Agency to fail. They do not want it to be effective, and that is why I have been absolutely specific in the demands that we are making upon this Agency. I want it to succeed. I believe that the amendments that were adopted in committee will help it to succeed, while not placing upon the Agency undue demands which will go beyond the resources, both human and financial.
There have been suggestions amongst some of the women's groups that this does not go far enough, but we have introduced the gender perspective and taken account of the Gender Institute. Of course, there must be complementarity, but we must not have duplication because, again, that would waste the resources.
So let me finish and let me listen - arguably the most important thing and one of the most difficult things to do in politics. Let me listen to the debate, but I will not be able to support the amendments that will be placed before the plenary tomorrow for the simple principle: I said at the beginning I could not take on board a whole range of amendments and to change that attitude now would be to go back on the agreement that I reached with the shadows. Of course minority languages are important, of course other areas are important, but there is nothing more important than an Agency for Fundamental Rights which is successful in the work that we set it to do.
draftsman of the Committee on Foreign Affairs. - (CS) Ladies and gentlemen, the establishment at the beginning of last year of the Agency for Fundamental Rights is a very important and necessary step towards the protection and support of fundamental human rights both within and outside the European Union. Unfortunately, the long-term framework has not been yet accepted and some of the personnel issues have yet to be resolved. The Committee on Foreign Affairs is therefore asking for this situation to be rectified as soon as possible. Where the activity of the Agency outside the European Union is concerned, the Committee on Foreign Affairs supports the measures adopted in order to prevent duplication of work and to secure the necessary coordination of activities with international organisations operating in this field: primarily the Council of Europe, the UN and the OSCE. We are also of the opinion that dialogue on human rights is crucial for the relationship between the Union and developing countries. We therefore welcome the fact that the Agency is open to the participation of candidate countries. Finally, we presume that as soon as the Reform Treaty comes into force and the post of High Representative of the Union for Foreign Affairs and Security Policy is created, the Agency will provide every assistance to this representative in his or her activities .
on behalf of the PPE-DE Group. - (HU) Thank you for the floor, Mr President. I am delighted that we have reached the adoption of the framework programme for the European Union Agency for Fundamental Rights, and I would like to thank the rapporteur for his work and the willingness to cooperate that he has demonstrated throughout what has been a formidable task.
It is now equally important for the institutions, the Member States and the citizens of the EU that the Agency start its proper work as soon as possible, since it was officially created in Vienna on 1 March last year, but still does not have a structure, mandate or leadership fit for purpose.
It is therefore very important that the framework programme be adopted now. We have confronted such a complex problem here, when on the one hand we could list countless questions of human rights and fundamental legal questions, yet on the other hand we have to consider what would really make this Agency fit for purpose today.
As I see it, my fellow Member, Mr Cashman, has tried to put this opinion together so that it meets the two criteria above at the same time: that it can deal flexibly with the human rights problems that affect us all in a sensitive way, and keep the Agency fit for purpose at the same time.
I feel that the Parliament fully supports these proposals, and - despite listening carefully to Mr Frattini saying what is unacceptable to him and the Commission - I sincerely hope that the Council understands our many questions, since they could be the keys to how the Agency should carry out its work so as to focus on real problems.
The matter of linguistic minorities and national minorities was omitted from the original list but is included in the proposal. I consider this to be very important, since we are seeing now that these problems crop up again and again, and the Union will indeed confront them; it has to get involved. I therefore hope that this Agency will be able to pay attention to them. We will not be dealing with a 'paper tiger', but with a real working institution. Thank you for your attention.
for the PSE group. - Mr President, the Fundamental Rights Agency must at last begin to accomplish its important task. This is why the rapporteur, whom I congratulate, has been compelled to limit the amendments to the proposed programme in order to facilitate a rapid interinstitutional agreement on this important issue. It would of course be preferable if the subject areas included social rights, and there were explicit references to questions of human trafficking, and to the protection of the private sphere and human dignity within the framework of the measures taken against terrorism. But the door remains open.
Today I shall focus in particular on an important amendment which I and some other colleagues submitted, an amendment which was passed and which explicitly mentions effective, independent administration of justice, including the rights of the accused and suspects.
Mr President, when public confidence in the independence and impartiality of the judiciary is undermined, the basis of our democratic societies is undermined, and for this reason, very rightly, the responsibilities of the Agency included this dimension from the outset. At the same time, however, we tend to forget that each person is innocent until proved guilty. The pillorying of the accused by the media to boost ratings, or even by governments and officials for the sake of short-lived political gains, flagrantly violates this principle. And suspects, Mr President, - especially in this day and age when it turns out that so many fundamental principles can be bent in the name of combating terrorism, - cannot be abducted, mistreated and deprived of their fundamental rights without consequences. If anything can teach us this, then surely it's Guantanamo, whose sixth anniversary has just passed with, regrettably, hardly anyone noticing the fact.
on behalf of the ALDE Group. - (NL) Mr President, Commissioner, ladies and gentlemen, first of all let me say that I have a great deal of respect for the rapporteur, Mr Cashman. I always regard him as a great ally in the fight to defend fundamental rights. Where I differ from the rapporteur, therefore, is not on the substance, the content, but on the strategy. It might be a strategy to relinquish a couple of priorities in exchange for support from the Council, but is the Council offering us enough for us to abandon what we want? Not in my opinion, and that being so I prefer just to state my position clearly.
The ALDE amendments propose four additional priorities, namely homophobia, privacy, counter-terrorist policy and fundamental rights, and discrimination against the Roma, and right now makes these the four main areas in which Member States continually breach human rights. The Fundamental Rights Agency should have become a watchdog to keep the Member States on the right path, but unfortunately it has not managed to do that. At any rate, it has already become a toothless tiger. As far as I am concerned, and certainly also when I listened to what Commissioner Frattini has just said, the European Parliament, as the most important partner of the Fundamental Rights Agency, should simply set its own clear priorities.
Quite honestly, if we are counting on support from or agreement with the Council, I wonder anyway where the Council is today. I am afraid, therefore, that I very much agree with the rapporteur on the content - I am going to consult in my group - but I regret to say that I cannot support the strategy.
on behalf of the UEN Group. - (PL) Mr President, Commissioner, the Fundamental Rights Agency was formed on the basis of the Monitoring Centre on Racism and Xenophobia. This change could have been the precursor of an improvement. The Centre in Vienna was known for its unreliability and the ease with which complaints about racism and anti-semitism were abused - this was the case, for example, in 2001 and 2005 with regard to Radio Maryja, the Republican League and my own country, Poland.
If the new institution follows the rapporteur's recommendations, it will soon be repeating the old mistakes. The proposal to go over and above the thematic areas, the flexibility or the so-called proactive measures - these are just quotes from the justification provided for this report - this is nothing other than a green light for the agency to act in an uncontrolled manner, dictated to by extreme ideologies, and outside of international law. None of this would really matter, after all this would not be the only case where European money is being wasted, but a system for the protection of human rights that lacks the framework of international law, and which is left to professional anti-racists, loses the most important asset in its possession - credibility.
on behalf of the Verts/ALE Group. - (DE) Mr President, we voted for the report in the Committee on Civil Liberties, Justice and Home Affairs. We shall approve it again here, although we subscribe to much of the criticism voiced in the chamber and even by the rapporteur himself. One of my points has already been raised by the rapporteur. Although the Fundamental Rights Agency will continue to address sex discrimination, issues such as homophobia, unfortunately, are not part of its remit. In the light of the debates we have had within Europe and the present state of discussions, it is regrettable that we were unable to arrive at that compromise with the Council and the Commission.
There are other points to be made. We tabled amendments in committee, but unfortunately all of them were rejected. I only intend to refer to a few of these. Discrimination against the Romany people would have been an important problem to address, as would the protection of personal privacy. Data protection would have been another important point. Here in Europe we have attained a certain standard, which we must uphold within the Union for the sake of our credibility. It is, however, important, not least in the light of our experience in combating terrorism, to examine the extent to which the fight against terrorism can be reconciled with fundamental rights. This is another matter that would be worth including in the remit of the Fundamental Rights Agency.
Everyone agrees that the Fundamental Rights Agency should become operational as soon as possible, but we have not even managed to agree on a director. There is therefore room for a degree of doubt as to whether the Agency will actually be able to perform its functions. The good news is that there will not be many more of these procedures. When the revised EU Treaty takes effect from 2009, we shall have other processes through which the involvement of the European Parliament in these debates will be channelled.
on behalf of the GUE/NGL Group. - (GA) Mr President, I welcome Mr Cashman's report on the European Union Agency for Fundamental Rights. The members of Committee on Civil Liberties have done sterling work on this important subject. I congratulate them as well as the rapporteur.
But I particularly welcome the improvements whereby discrimination as regards traditional languages and minorities is to be encompassed within the Agency's specific responsibilities. I call on Members to back these reforms tomorrow.
The United Nations has declared this year, 2008, International Year of Languages. The European Union has to participate in this venture, and we too must follow suit.
I personally have a special interest in this matter. I am continuing to work at EU level, to demand the resources necessary for Irish as an EU working language, and at constituency level, to support the campaign for an Irish Language Act, a piece of legislation sorely needed in Northern Ireland to protect the rights of Irish-speakers.
Those rights cannot be exercised at present. They will be available if they are enshrined in binding legislation and if a body such as the European Union Agency for Fundamental Rights is able to challenge my compatriots and others in the matter of discrimination based on language.
(NL) Mr President, ladies and gentlemen, I shall be voting wholeheartedly against this report, because I see the Agency as the European watchdog for the political correctness that which is gaining more and more of a hold over Europe. Whilst the Agency claims that it is going to protect the fundamental rights of citizens, it is actually a threat to some of our most fundamental rights and freedoms and the principle of subsidiarity.
The spirit of political correctness that haunts Europe means that freedom of expression has to be subordinated to the demands of a particular religion, namely Islam, which does not accept any criticism.
The European Monitoring Centre for Racism, to which this Agency is intended to be the successor, very deliberately equated the legitimate expression of views opposed to immigration and the negative aspects of Islam with racism. The Centre also maintained that Islamophobia is a new form of discrimination and that, following the clashes over the Danish cartoons, there should be anti-blasphemy laws. When a study that had been commissioned showed that violence against Jews in Europe was mainly perpetrated by young Muslims, the director of the Centre promptly consigned it to the bin.
Very few people in this House seem to realise yet that freedom of expression is the supreme fundamental right and that progress in history has always been driven by progress in freedom of thought. Europe would never have been the centre of the world at one time without the freedom to be able to tell the truth bluntly and uninhibitedly, however much it might offend. This report and this Agency set that principle on a slippery slope.
(ES) Mr President, the establishment of a multiannual framework for the European Union Fundamental Rights Agency is an extraordinarily important matter for those of us who believe that basic rights are part of Europeans' DNA. Therefore I should like to join with the rapporteur and other spadkers who have said 'onward' with the multiannual framework 'onward' with the Agency's work.
I also believe that this report, as Mrs Gál, whom I support as spokesperson for my group, has said, is a balanced report which strives to be productive without being over-ambitious.
Realistic, that I believe is the expression the rapporteur used. As the report is realistic I would like to ask Commissioner Frattini, my good friend Franco Frattini, for a little more support. For the European Commission only to accept nine of the 18 amendments we have tabled seems to me to be a poor effort, and an effort, Mr Vice-President of the Commission, is what is required on a matter of such importance as this.
I had the good fortune and honour to be President of Parliament's delegation to the Convention which drew up the Charter and am also equally honoured to chair the ATD Fourth World Intergroup, and we have succeeded on one amendment, number 15: to include combating social exclusion and poverty among the Agency's objectives. Why? Because anyone who is socially excluded, living in abject poverty, ultimately does not enjoy any basic rights and that is why we are of the view that it would be an important political signal to our fellow citizens for amendment 15 to be viewed more synmpathetically than it has been by you, Mr Vice-President of the Commission. Ultimately, we MEPs represent the people and the people are asking us to concern ourselves with the least well-off as well.
Therefore, Commissioner, I hope this debate will help you understand the importance of moving from accepting nine amendments to accepting more, and to support the European Parliament's position on this matter.
(HU) Thank you very much, Mr President. Nine months on from the ceremonious handover of the Fundamental Rights Agency, it is no joy for me to speak about the fact that the institution has not been able to start work, and still has no management.
At least this week the multiannual framework programme will be adopted by Parliament, for which I would like to thank the rapporteur, Mr Cashman. The multiannual framework programme is crucial for the Agency's work and for how effective it will be in monitoring fundamental rights and formulating what to do. The trilateral agreement process for creating the founding charter left open some routes down which it is our duty to continue.
For example, the statement by the Council wanted to use political strength to achieve the possibility for the Agency to investigate the enforcement of human rights in the area of cooperation with the police and judiciary at the Agency's request. It is important for Member States and the Union to avail themselves of the opportunities they have until this is incontrovertibly the duty of the Agency, after the entry into force of the Reform Treaty.
Likewise, it is our joint responsibility that the individual and community rights of national and ethnic minorities are rendered unquestionable, not only by prohibiting discrimination but also through the requirement for positive law enforcement. In principle, the recognition of social rights as human rights cannot be questioned either, since there is no human dignity without basic security.
It is a cliché, but true nonetheless, that every decision is worth however much of it is implemented. Mr Vice-President Frattini's words have cast a little doubt, but nonetheless I hope that the Agency will be consistent in protecting human rights.
(DE) Mr President, Commissioner, I should like to take the opportunity to make two basic points. The first is that I fervently hope and urgently appeal for immediate action to appoint the director of this Fundamental Rights Agency as soon as its work programme has been adopted, for the whole purpose of establishing an agency is that it should be made fully functional as soon as possible.
My second basic point is that I wish to use this discussion to call once again for an appraisal of the performance and utility of all agencies. As a matter of fact, I am not convinced that all agencies work in the way we wish or that they must exist for all eternity; on the contrary, I firmly believe that there are some parallel structures and that it would certainly be possible to dispense with some agencies without anyone noticing their absence or being any the worse for it. I should like to ask you when the Commission intends to launch such an evaluation.
(PL) Mr President, while congratulating the rapporteur Michael Cashman, I would like to make one comment, namely: during the sittings of the LIBE committee we discussed in detail whether the Human Rights Agency will or will not be doing the same work as the Council of Europe. We came to the conclusion that it will not, but I have the impression that we envy the Council of Europe the fact that it carries such weight, which allows it to apply a specific legal system.
It seems to me that the Fundamental Rights Agency, despite the conditions and the competencies that it possesses, should base itself strongly on the Charter of Fundamental Rights. This should give it the clear understanding that it too is a guardian of the Charter of Fundamental Rights, also for those citizens, those Member States, who have not accepted the Charter of Fundamental Rights in full. I believe that this is very important and I also believe that the Human Rights Agency should move in this direction with our assistance, with the support of the European Parliament.
Vice-President of the Commission. - Mr President, I should like to thank everyone who took the floor for their suggestions and contributions.
First of all, the European Union should be, and should be seen by citizens to be, not only the best defender but also the best promoter of fundamental rights. By this I mean the rights of groups and communities as well as the rights of individuals. That is a very important approach.
I also feel that, following the proclamation of the Charter and the signing of the Lisbon Treaty, the Agency should become the most effective European instrument in this field. To this end, I would like to see Parliament organising the hearing of the candidates short-listed for the post of director as soon as possible, so that the Agency can start working to the best of its capacities.
I fully agree with the rapporteur, Mr Cashman, that we have to let the Agency start working now. Overburdening it with too many tasks would risk making the Agency a body that appears to be strong, but which in practice is incapable of acting with the required speed.
Finally, I am aware of the concerns expressed by many of you, and can promise you that, well before the end of the five-year period, I would be ready to make full use of the Commission's powers to request the Agency to go beyond the scope of Article 2, namely in the field of justice and security cooperation.
One final word: I am sympathetic to what my friend, Mr Méndez de Vigo, has said, and will look closely at his suggestions, particularly as regards Amendment 15, in order to try to meet the expectations expressed concerning a European strategy against poverty.
I would also repeat that I am prepared to accept Amendment 6, even if I do not agree with it in principle. I hope that my trying to meet your expectations will make Mr Cashman happy.
(FR) Thank you, Commissioner. It would seem that the House is appreciative.
rapporteur. - Mr President, I thank the Commissioner for relenting on the very important issue of Amendment 6, which states 'All human beings are born equal and therefore human rights are indivisible and inviolable'. Can I thank colleagues for their contributions, and can I just tell you that, when one of the non-attached Members states that they are going to vote against me, when those extremists within Parliament vote against me and against my report, my heart fills with joy and my brain tells me that we have got it absolutely right. Because there should be no extremism when it comes to the defence of human rights, except to be extremely defensive of human rights.
I would say to my good friend Sophia in 't Veld that of course I agree with her, but I believe that the issue of the Roma, privacy and homophobia are already covered. Indeed, the Roma would be covered under discrimination based on ethnicity and race. I would say to my colleague Mr Lambrinidis that the Charter of Fundamental Rights and the European Convention on Human Rights gives us the area in which we can operate on the basis of privacy, preventing trafficking and dealing with social exclusion. Ms Gál said it was absolutely right that it is about the workability of the Agency and that is what we have to face.
That is why I have included multiple discrimination. We must remember that we are not dealing solely with the areas that they can cover. These are thematic areas based on the objective foundations which are the Charter of Fundamental Rights and the international conventions, which all of the Member States have in common.
To my great friend Mr Cem Özdemir - çok teşekkür ederim! - I would say, on data protection, yes, it is covered. Also, we have the data protection supervisor and we have data protection directives, and the last thing we want is duplication.
It is interesting and we should celebrate. The Angelilli report is coming up. It is an own-initiative report, yet here we have an absolute commitment - not an own-initiative, not a request - that the rights of the child be covered under the Agency which protects fundamental rights. Therefore, I congratulate the House. I urge it to vote with me. Let us not bring in more, let us not dilute, let us be focused, let us get the job done - and Mr President, save your gavel for another time!
(SK) I would like to protest strongly against what Mr Cashman has just said: I belong to the Group of non-attached Members and I would like to say that in the past, when I was a member of the Council of Europe, I drew up a report on the ban on child labour and I also took part in the preparation of another report on the rights of the child. That is why I strongly protest against the comments by the rapporteur, who said that he does not care whether anyone from the Group of non-attached Members will be voting against him.
(FR) Mr Cashman, please, to reply personally on comments that were received as a personal attack.
rapporteur. - Mr President, I was not, of course, thinking of the Honourable Member when I made my comment.
I referred generally to the non-attached Members, but specifically to the comments made by Mr Dillen, which I believe are extremist comments. But in no way did I mean to offend the Honourable Member, whose record speaks for itself.
(FR) I can confirm, at least with regard to the French interpretation, that the comment was made in relation to extremists, as opposed to non-attached Members. The rapporteur made a clear distinction.
The debate is closed.
The vote will take place on Thursday, 17 January 2008.